Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 9, and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2012/0128991 to Kollbach et al.
As to claims 1 and 4-6, Kollbach discloses a two-component adhesive comprising a blend of 92% by weight of an MDI-based prepolymer (16% NCO) and 8% by weight of an aliphatic prepolymer (22% NCO) wherein component A-2 has an NCO content of 12% or 17% by weight (0091-0092). Kollbach teaches suitable polyol components used to prepare the prepolymer that have molecular weights of 200 to 5,000 (0043), which overlaps the claimed molecular weight. In particular, the prepolymer is only prepared from a 1,000 molecular weight polypropylene glycol (100% polyether polyol).  It would have been obvious to a person of ordinary skill in the art to use a lower molecular weight polyol in the prepolymer based on the desired viscosity. Kollbach teaches a component B that comprises a component of a 72%% by weight of a tetrafunctional polyester polyol, 15% by weight of a difunctional polyester polyol, 11% of a difunctional polyester polyol, and 2% by weight of silquest A-187 adhesion promoter (0116).  Kollbach further teaches the addition of trimethylolpropane to the polyol component.  At the time of filing it would have been obvious to add trimethylolpropane to the polyol component to increase the crosslinking density of the adhesive (0031).  With regards to the average 
Accordingly, the position is taken that it would have been obvious to include the higher functional polyester polyol within the claimed amounts based on the prior art that teaches the content of polyol is selected to provide advantageous robust performance (0069).
With regards to the average functionality, the Office realizes that all of the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed ingredients and the claimed mixing ratio of 5:1 to 3:1 that results in improved dispensing properties and enhanced application reliability.  Therefore, the claimed effects and physical properties, i.e. average functionality would implicitly be achieved by a composite with all the claimed ingredients.  If it is the applicants’ position that this would not be the case: (1) evidence would need to be provided to support the applicants’ position; and (2) it would the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

As to claim 2, with regard to the viscosity, the Office realizes that all of the claimed effects or physical properties are not positively stated by the reference. However, the reference teaches all of the claimed ingredients including an overlapping amount of higher functional polyol that is used to obtain a higher functional adhesive. Therefore, the claimed effects and physical properties, i.e. viscosity values would implicitly be achieved by a composite with all the claimed ingredients. If it is the applicants' position that this would not be the case: (1) evidence 
As to claim 3, Kollbach teaches a polyester polyol prepared from neopentyl glycol and adipic acid (0116).
As to claim 9, Kollbach teaches an adhesive that includes solvents, catalysts, plasticizers, etc. (0077).
As to claim 11, Kollbach teaches a polyisocyanate component that further comprises trimers of hexamethylene diisocyanate or isophorone diisocyanate (0057).
As to claim 12, Kollbach teaches diphenylmethane diisocyanate as a suitable isocyanate component (0054).
As to claim 13, Kollbach teaches HDI as a suitable isocyanate component (0054).
As to claim 14, Kollbach teaches methylenebis(cyclohexyl) diisocyanate as a suitable isocyanate component (0054-0055).
As to claim 15, Kollbach teaches suitable adhesion promoters that include silanes (0116).
As to claims 16-17, Kollbach teaches a polyester polyol prepared diethylene glycol and adipic acid (0093).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2012/0128991 to Kollbach et al. in view of U.S. Patent Pub. No. 2017/0121578 to Garmann et al.

Kollbach does not teach the claimed solvents.
However, Garmann teaches polyurethane laminating adhesives (same field of endeavor as Kollbach) that includes solvents well known to the person skilled in the art selected from toluene or methyl ethyl ketone (0062). Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art to use the solvent taught in Garmann in the adhesive of Kollbach to dilute the adhesive to effectively apply them (0006).

Response to Arguments
Applicant's arguments filed 04/08/2021 have been fully considered but they are not persuasive. 
The applicants’ argued that Kollbach fails to teach the claim features, in particular the claim amendments and that Kollbach fails to teach the adhesives that exhibit improved processing characteristics that are achieved through a polyester/polyether hybrid system.  Firstly, Kollbach teaches a prepolymer only prepared (100%) of a polypropylene polyol (polyether polyol) having a molecular weight of 1,000 g/mol.  Secondly, with regards to the polyol component, Kollbach teaches a polyol component that only comprises polyester polyols and also teaches that the polyol component can include trimethylolpropane.  At the time of 
Thirdly, with regards to the average functionality, the position is taken that Kollbach teaches a prepolymer and a polyol component that all fall within the claim limitations and a mixing ratio of 5:1 to 3:1 that would result in a highly functional reactive prepolymer with improved dispensing properties and enhanced application reliability (0039).  Accordingly, the average functionality would be met.  The burden of proof was switched to applicants to show an unobvious difference with regards to the average functionality.  The applicants have failed to provide evidence to show that the adhesive composition of Kollbach would not necessarily contain the claimed functionality.  
Finally, Kollbach teaches an adhesive composition that comprises a polyester/polyether hybrid system derived from the prepolymer that only contains polyether polyol and a polyol component that comprises at least 85% by weight of polyester polyols and no more than 15% by weight of trimethylolpropane to increase crosslink density.  The reference teaches the claimed hybrid system and the applicants alleged improved processing characteristics would be achieved by an adhesive that comprises the hybrid system based on the applicants’ remarks.  Further, the applicants have failed to show that the hybrid system of Kollbach would not provide the alleged improved processing characteristics.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450.  The examiner can normally be reached on M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL L LEONARD/             Primary Examiner, Art Unit 1763